DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/571,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/571,076. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/570,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/569,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application.
The claims of each of the above applications regard the structure of the liquid dispenser of a tank, a pipe, and a plate.  The above applications, in view of Chinese Patent CN 201530253 to Huang teach that the addition of an illumination assembly to a liquid dispenser and renders the combination not a patentable distinction.  The combination is known and obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,160,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the patented application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate, pipe, and liquid guide.
Claims 1-15, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 11,191,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the patented application with regard to the liquid dispensing structure of a tank, plate, pipe, base, proximity sensors.
Claims 1-15, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,154,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the patented application since the claim set reads on the liquid dispensing structure of a tank, plate, pipe, base, proximity sensors.
The claims of each of the above patents regard the structure of the liquid dispenser, of a tank, a pipe, and a plate.  The above patents, in view of Chinese Patent CN 201530253 to Huang teach that the addition of an illumination assembly to a liquid dispenser and renders the combination not a patentable distinction.  The combination is known and obvious.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 10, 11, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,165,753 to Huang in view of U.S. Patent Pub. No. 2015/0276204 to Ray.
Regarding Claim 1, Huang teaches a liquid dispenser, comprising: a tank (Huang Fig. 1 #10); a pump (Huang Fig. 1 #50) provided inside the tank to pump liquid stored inside the tank; a plate (Huang Fig. 1 #40) provided above the tank; a pipe (Huang Fig. 1 #41) connected to the pump and the plate to provide liquid from the pump to the plate;  the plate having a hole communicating with the pipe to supply liquid to the plate, the liquid falling from an outer edge of the plate into the tank (Huang Fig. 2).
Huang is silent on an illumination assembly provided between the tank and the plate.  However, Ray teaches an illumination assembly installed between the tank and the plate (Fig. 1 and Fig. 10 #40) wherein the illumination assembly has a horizontal dimension smaller than a horizontal dimension of the plate (Ray Fig. 1 #40 is smaller than #30) and includes; a light diffuser (Ray Fig. 10 #32) positioned to support the plate (Ray #28b supports plate #30 via assembly) and having a ring shape; a light device (Ray #40 in #32) located inside of the light diffuser and that emits light through the light diffuser in a radially outward direction to illuminate liquid falling from the plate (Ray #40 extends vertically upward and emits light both radially and vertically, the claim doesn’t claim that the lights are on a side surface but merely that the light is radial, the structure of Ray is capable of this function); and a light support (Ray Fig. 2 the two stacked ring members shaded the same and attached underneath #32, the two ring members are not numbered) provided below the plate and having a ring shape, and wherein the light device is installed on an upper outer surface of the light support.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Huang with the teachings of Ray at the time of the invention for a candle effect and/or aesthetic lighting as taught by Ray.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 2, Huang as modified teaches the plate has an upper surface over which water supplied through the hole flows toward an edge of the plate, and wherein the edge is curved (Huang Fig. 3).
Regarding Claim 5, Huang as modified teaches a controller (Ray paragraph [0048]) to control an operation of the pump and the illumination assembly.
Regarding Claim 6, Huang as modified teaches a light device of the illumination assembly is turned on when a pump is operated, and the light device is turned off when an operation of the pump is stopped. (Ray paragraph [0090], [0156], these are apparatus claims and the structure of Ray is capable of the claimed function, the function is apparent in the operation of the device of Ray).
Regarding Claim 10, Huang as modified teaches the light diffuser forms an outer surface of the illumination assembly (Ray Fig. 10 #28b satisfies the structurally broad nature of the claim limitation).
Regarding Claim 11, Huang as modified teaches wherein a shape of an upper end of the light diffuser (Ray Fig. 10 #28b) corresponds to a shape of a lower surface of the plate below an edge of the plate (Ray Fig. 10 #28 a is below the edge of the plate and #28c is the pipe that connects the pump to the plate) and wherein the edge of the plate is provided on the upper end of the light diffuser (Ray #30 and Huang #40).
Regarding Claim 15, Huang as modified teaches a partition plate (Huang Fig. 1 #30 or #80) to partition the tank from the illumination assembly, wherein the partition plate is coupled to a lower side of the illumination assembly (Huang coupled via assembled structure, claim does not specify direct contact between the parts).
Regarding Claim 17, Huang as modified teaches a liquid guide (Huang Fig.1 #20) formed with a drain passage (Huang Fig. 3 #36) to discharge liquid falling from the plate into the tank, wherein the liquid guide is provided below and spaced apart from the plate and as modified by Ray and Huang satisfies wherein the light diffuser is provided between the plate and the liquid guide.
Regarding Claim 18, Huang as modified teaches the liquid guide further includes: an outer wail (Huang Fig. 1 and 3 #21) which is inclined outward toward from a bottom end of the outer wail toward an upper end of the outer wall, wherein the outer wall is provided on the tank; and an inner wall (Huang Fig. 1 #25 and Fig. 3 #33) provided at an inner side of the outer wall, wherein the drain passage is formed between the inner wall and the outer wall (Huang Fig. 3 #36), wherein the outer wail is lower than an upper end of the plate and an upper end of the light diffuser, and wherein the light diffuser is provided on the inner wall (Ray #28b and #32).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,165,753 to Huang in view of U.S. Patent Pub. No. 2015/0276204 to Ray as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2013/0175802 to Breau et al.
Regarding Claims 3 and 4, Haung as modified teaches LED in a liquid dispenser (Ray paragraph [0090]), but is silent on explicitly teaching having at least one organic light emitting diode (OLED). However, Breau teaches the general knowledge of one of ordinary skill in the art to select OLED or LED when illuminating moving fluid/water (Breau abstract, paragraphs [0039], [0045]). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Huang with the teachings of Breau at the time of the invention for its known physical properties of being lighter weight, thinner, and use less energy. The modification is merely the simple substitution of one known element for another to obtain predictable results.

Claims 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,165,753 to Huang in view of U.S. Patent Pub. No. 2015/0276204 to Ray as applied to claims 1 and 5 above, and further in view of U.S. Patent Pub. No. 2007/0095297 to Boyd.
Regarding Claim 7, Haung as modified is silent a plurality of proximity sensors to sense a position of a pet within a predetermined distance range, wherein the plurality of proximity sensors are installed apart from each other along a periphery of the liquid dispenser. However, Boyd teaches the general knowledge of one of ordinary skill in the art of the known use of a plurality of proximity sensors to sense a position of a pet within a predetermined distance range, wherein the plurality of proximity sensors are installed apart from each other along a periphery of the liquid dispenser (Boyd paragraph [0009] and [0011]; italics indicates functional language the structure is “capable of”). Boyd is cited to teach the general knowledge of controlling fluid flow and automated functions with the use of a known proximity sensor. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Haung with the teachings of Boyd at the time of the invention to prevent it from running dry from continuous operation as taught by Boyd. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 8 and 9, Huang as modified by Boyd teaches the general knowledge of activating operations using a proximity controller. Such a further application to controller turns on the light device when at least one of the plurality of proximity sensors senses a pet to be within the predetermined distance range is an obvious modification of Davies in view of Boyd. Boyd is a teaching of the known use of controlled on/off operations of a component operation using a proximity sensor. The selection of a known sensor for the operation of the lights of Davies is an obvious engineering design choice for one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Huang with the teachings of Boyds at the time of the invention for energy conservation measure. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,165,753 to Huang in view of U.S. Patent Pub. No. 2015/0276204 to Ray as applied to claims 1, 10, 11 above, and further in view of PCT WO 2009/016604 to Lankhorst et al.
Regarding Claim 12, Huang as modified is silent on the light diffuser is inclined inward from the upper end to a lower end of the light diffuser.  However, Lankhorst teaches the general knowledge of one of ordinary skill in the art that it is known to provide a light diffuser inclined inward from an upper end to a lower end of the light diffuser (Lankhorst Fig. 2 #205 and Fig. 3 #304).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Huang with the teachings of Lankhorst at the time of the invention for color mixing as taught by Lankhorst, applicant’s claim language is not structurally explicit how all the components of the plate and the diffuser connect, Huang as modified satisfies the broad limitations).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 13, Huang as modified teaches a plate includes an edge projection protruding downward from an edge of the plate (Ray Fig. 10 #28b), wherein the light diffuser includes a projection protruding upward (Ray Fig. 10 #28b top edge) from the upper end of the light diffuser at a position spaced inward from an outer surface of the light diffuser, and wherein an inner surface of the edge projection and an outer surface of the projection are provided adjacent to and contact each other (Ray Fig. 10 and Fig. 1).
Regarding Claim 14, Huang as modified teaches the edge projection of is inclined inward from an upper end of the edge projection toward a lower end of the edge projection (Ray Fig. 10 #28a tapers downward; the structural claim language is broad and is not explicit where the edge projection is, the claim does not claim that the edge projection is extending downward from the plate edge in direct contact with the edge, no direct contact is claimed).
Response to Arguments
Applicant's arguments filed 01 March 2022 have been fully considered but they are not persuasive. 
Regarding the double patenting rejections, the rejection for ‘076 is sustained since the claim set reads on a tank and its wall structure, a pump, a pipe, a plate.  These features are coextensive in scope with pending application ‘827. The rejection of ‘074 is sustained since the claim set reads on the truncated cone structure and the lighting system which is coextensive in scope with the pending application ‘827. The rejection of ‘310 is sustained since the claim set reads on a tank, pump, pipe, plate, and liquid guide which is coextensive in scope with pending application ‘827.  The rejection of ‘279 is sustained since the claim set reads on a tank, a pump, a pipe and a plate which is coextensive in scope with the pending application ‘827. The rejection with regard to patent 11,912,252 is made since the claim set reads on the liquid dispensing structure of a tank, plate, pipe, base, proximity sensors which are coextensive in scope with pending application ‘827.  The rejection with regard to patent 11,160,250 is sustained since the claim set reads on the liquid dispensing structure of a tank, plate, pipe, and liquid guide which is coextensive in scope with pending application ‘827. The rejection with regard to patent 11,154,034 is made since the claim set reads on the liquid dispensing structure of a tank, plate, pipe, base, proximity sensors which are coextensive in scope with pending application ‘827. The claims of each of the above patents and applications cited in the double patenting rejection regard the structure of the liquid dispenser, of a tank, a pipe, and a plate.  These applications and patents, in view of Chinese Patent CN 201530253 to Huang teach that the addition of an illumination assembly to a liquid dispenser and renders the combination not a patentable distinction.  The combination is known and obvious.
With regard to the teachings of Ray, it is the examiner’s position that the LEDs of Ray satisfy the claim language of a light device located inside of the light diffuser and that emits light through the light diffuser in a radially outward direction.  The lights of Ray point upward and direct light both vertically and radially.  Light emits from the full surface of the bulb #40.  The bulbs are inside the diffuser #32.  Applicant’s claim language, with regard to the structure of the plate and diffuser, is not explicit to define of over the prior art of record.  Light will emit in a radial direction out of the light of Ray.
Applicant’s arguments with respect to claim(s) 1-15, 17, 18 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



16 May 2022